311 F.2d 125
114 U.S.App.D.C. 76
In re Edna E. CORY, Appellant.
No. 16874.
United States Court of Appeals District of Columbia Circuit.
Argued Oct. 22, 1962.Decided Nov. 8, 1962.

Mr. James A. Crooks, Washington, D.C.  (appointed by the District Court), for appellant.
Mr. Ted D. Kuemmerling, Asst. Corp. Counsel for the District of Columbia with whom Messrs. Chester H. Gray, Corp. Counsel, Milton D. Korman, Prin.  Asst. Corp. Counsel, and Hubert B. Pair, Asst. Corp. Counsel, were on the brief, for the District of Columbia.
Before FAHY, WASHINGTON and WRIGHT, Circuit Judges.
PER CURIAM.


1
The appeal presents the sole question whether the District Court, notwithstanding a procedural defect in the initiation of the steps leading to the decree, was without jurisdiction to enter the decree.  Being of opinion that in all the circumstances of the case the defect was an irregularity which did not deprive the court of jurisdiction, its decree is


2
Affirmed.